Citation Nr: 0101717	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder as due to an undiagnosed illness in a Persian Gulf 
veteran. 

2.  Entitlement to service connection for a psychiatric 
disorder, which includes memory loss, as due to an 
undiagnosed illness in a Persian Gulf veteran.

3.  Entitlement to an initial rating in excess of 40 percent 
for musculoskeletal pain and fatigue as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had six years of prior active military service 
and in excess of thirteen years of prior inactive military 
service.  The veteran served on active duty from August 1991 
to January 1992 and from February 1992 to December 1992.  The 
veteran served in the Southwest Asia Theater of Operations 
from August 1991 to November 1991.  He has been awarded the 
Southwest Asia Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  

In an October 1998 written, signed statement, the veteran 
withdrew his Notice of Disagreement on the issue of service 
connection for eczema.  38 C.F.R. § 20.204 (2000).  

In a June 1999 rating decision the RO denied service 
connection for postoperative parathyroid adenoma.  The RO 
also denied service connection for a gastrointestinal 
disorder as due to an undiagnosed illness.  The RO notified 
the veteran of that decision by letter dated June 21, 1999.  
In a December 2000 rating decision the RO again denied 
service connection for a gastrointestinal disorder as due to 
an undiagnosed illness.  The RO notified the veteran of that 
decision by letter dated January 3, 2000.  The veteran did 
not appeal these determinations.  

The veteran otherwise appears to be claiming service 
connection for a psychiatric disorder, which includes memory 
loss, and a bilateral eye disorder on a direct or secondary 
basis.  These issues are referred to the RO for any 
appropriate action. 


FINDING OF FACT

The veteran's visual symptoms have been attributed to a known 
diagnosis of vitreous floaters and the evidence does not 
include objective indications of a chronic visual disorder 
that is due to an undiagnosed illness.


CONCLUSION OF LAW

A bilateral eye disorder as due to an undiagnosed illness was 
not incurred in or aggravated as a result of active service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the Southwest Asia Theater of 
Operations from August 1991 to November 1991.  He contends 
that he incurred chronic visual impairment due to service in 
the Persian Gulf.  

In an August 1991 Report of Medical History, completed prior 
to his service in the Persian Gulf, the veteran denied a 
history of eye trouble.  A November 1991 Report of Medical 
Examination, that was completed one day following his service 
in the Persian Gulf, shows that the eyes were normal.  In the 
accompanying Report of Medical History, the veteran denied a 
history of eye trouble.  

An October 1992 Report of Medical Examination shows that the 
eyes were normal.  The veteran denied a history of eye 
trouble in the accompanying Report of Medical History.  

The December 1992 separation medical examination report also 
shows that the eyes were normal.  The veteran again denied a 
history of eye trouble in the Report of Medical History.  

The veteran filed his original application for service 
connection for Persian Gulf War syndrome in February 1997.  

The veteran underwent a VA general medical examination in 
April 1997.  Physical examination of the eyes was 
unremarkable.  

During a VA Persian Gulf Registry Examination in July 1997, 
the veteran did not complain of visual problems.  

The veteran underwent a VA mental disorders examination in 
September 1997.  The examiner noted review of the claims 
folder.  The veteran stated that his vision was poor and he 
had black dots and blurred vision in his right eye and a 
twitch in his left eye.  There was no diagnosis or indication 
of chronic visual impairment due to undiagnosed illness.  

The veteran underwent a VA ophthalmologic examination in 
December 1997.  The veteran claimed occasional blurring of 
the right eye.  Best corrected vision was 20/20, bilaterally, 
with a very small refractive error.  Examination was negative 
and the impression was no eye pathology.  

In a September 1998 statement the veteran's neighbor related 
his observations of changes in the veteran's physical and 
psychological health since 1996.  

At his personal hearing, the veteran testified that he sees 
dark spots floating around and a sudden blur in his right 
eye.  Transcript, (Oct. 1998).  



VA outpatient records show the veteran complained of blurry 
visual acuity in November 1998.  Examination showed that 
visual acuity was corrected to 20/20.  During VA outpatient 
treatment in June 1999, the veteran related a history of 
floaters in his eyes for several years.  The examiner noted 
that the veteran was very frustrated because he was not 
receiving disability for gulf war syndrome.  

The evidence includes a November 2000 statement from the 
veteran's optometrist.  The veteran complained of dark spots 
that float and obscure his vision.  He also complained of 
blurred vision.  Refraction revealed an increase in hyperopia 
in both eyes.  The veteran obtained 20/20 vision at a 
distance with the new correction.  He also was found to have 
presbyopia consistent with his age and he had 20/20 vision 
for near with correction.  Gross external evaluation revealed 
no abnormalities.  There were numerous vitreous floaters 
noted in his right eye that at times formed into a web-like 
structure.  The optometrist summarized that the veteran 
needed new bifocal glasses, which were prescribed.  The 
optometrist stated that the vitreous floaters, i.e., debris 
floating in the back chamber of the eye, were the source of 
the dark spots.  The optometrist stated that vitreous 
floaters pose no risk to vision, and no treatment is 
necessary or available, and, in most cases, they appear to be 
less noticeable with time as the brain gets used to their 
existence.  

The evidence includes a December 2000 statement from another 
optometrist.  The veteran complained of vision trouble.  The 
veteran's visual acuity was 20/20 with his spectacles.  He 
also was found to have presbyopia consistent with his age and 
he had 20/20 vision for near with correction.  Examination of 
the eyes showed vitreous floaters, bilaterally.  The 
impression was vitreous floaters, bilaterally.  

At the personal hearing, the veteran testified that he has 
blurring in the right eye as well as black spots.  
Transcript, p. 12 (Nov. 2000).  He testified that this 
impairs his ability to see.  Tr., pp. 12-13.  




Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 5107(b), as amended by the Veterans' Claims Assistance Act 
of 2000 (Nov. 10, 2000); Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); 38 C.F.R. § 3.303(a).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.).  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i)  became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii)  
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2)  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3)  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4)  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5)  A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  

(c)  Compensation shall not be paid under this section: (1)  
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2)  if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)  if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section: (1)  the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2)  the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

38 U.S.C.A. § 1117(a) (West 1991); 38 C.F.R. § 3.317 (2000).  

A claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1)  
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2)  the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3)  objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  See Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).  




Analysis
Preliminary Matter

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  The new 
law revises the former 38 U.S.C.A. § 5107(a) to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  It also specifically enumerates the requirements of 
the duty to assist.  

The RO has requested and obtained the veteran's service 
medical records.  The RO has also requested and obtained VA 
and private outpatient treatment records.  The veteran has 
also submitted medical evidence in support of his claim, 
which includes VA treatment records, and two private 
examination reports from two separate optometrists.  The 
veteran has also undergone VA compensation examinations with 
respect to the claimed disability.  Finally, the veteran has 
testified in support of his claim at two personal hearings.  
In the instant case, there is no indication that there is 
additional and necessary evidence which has not been obtained 
and which would be pertinent to the present claim for a 
bilateral eye disorder as due to an undiagnosed illness.  The 
Board finds that the veteran has been informed of the need to 
submit relevant evidence, and concludes that all relevant 
data have been obtained for determining the merits of this 
claim, and finds that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.  
38 U.S.C.A. §§ 5103(a) and 5107(a), as amended by the 
Veterans' Claims Assistance Act of 2000 (Nov. 10, 2000).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has reasonably met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
with respect to presumptive service connection for a 
bilateral eye disorder as due to an undiagnosed illness, the 
Board turns to an evaluation of the veteran's claim on the 
merits.  

The veteran seeks service connection for a chronic visual 
impairment, which he contends he incurred as a result of 
active service in the Southwest Asia Theater of operations.  
At his personal hearing, the veteran testified that he sees 
dark spots floating around and a sudden blur in his right 
eye.  Transcript, (Oct. 1998).  At the videoconference 
hearing, the veteran testified that he has blurring in the 
right eye as well as black spots.  Transcript, p. 12 (Nov. 
2000).  He testified that this impairs his ability to see.  
Tr., pp. 12-13.

As an initial matter, the Board notes that the evidence shows 
the veteran had active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War from August 1991 to November 1991.  He has been awarded 
the Southwest Asia Service Medal.  

The next question is whether the veteran exhibits objective 
indications of a chronic eye disorder resulting from an 
illness which cannot be attributed to any known clinical 
diagnosis.  In this case, the veteran's claim fails because 
the evidence does not show "chronic disability resulting 
from an undiagnosed illness," which cannot be attributed to 
any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The service medical records, which include Reports of Medical 
Examinations and Reports of Medical Histories dated from 
August 1991 through December 1992, do not show complaints or 
findings of dark spots or blurred vision. 

During the VA general medical examination in April 1997, 
physical examination of the eyes was unremarkable.  Although 
the veteran complained of black dots and blurred vision in 
his right eye and a twitch in his left during the September 
1997 VA mental disorders examination, there was no diagnosis 
or indication of chronic visual impairment due to undiagnosed 
illness.  In fact, during the December 1997 VA ophthalmologic 
examination, the impression was that the veteran had no eye 
pathology despite his complaint of occasional blurring of the 
right eye.  While the examiner noted that the veteran had a 
very small refractive error, this would not constitute an 
undiagnosed illness.  The Board notes that refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2000).  The 
Board also notes that the veteran has also been diagnosed 
with hyperopia.  Hyperopia is a refractive error for which 
compensation may not be authorized.  See Hughes v. Derwinski, 
3 Vet. App. 57 (1992); 38 C.F.R. § 3.303(c) (2000).  

The November 2000 statement from the veteran's optometrist 
contains a medical diagnosis for the veteran's symptoms.  The 
veteran complained of dark spots that float and obscure his 
vision.  The optometrist diagnosed the symptoms as vitreous 
floaters.  The optometrist stated that the vitreous floaters, 
i.e., debris floating in the back chamber of the eye, were 
the source of the veteran's dark spots.  In addition, that 
optometrist explained that vitreous floaters pose no risk to 
vision, and no treatment is necessary or available, and, in 
most cases, they appear to be less noticeable with time as 
the brain gets used to their existence.  This is consistent 
with the December 2000 statement from the second optometrist.  
This optometrist reported that the veteran had presbyopia 
consistent with his age and the impression was vitreous 
floaters, bilaterally.  This evidence shows that the 
veteran's symptoms are attributable to a known clinical 
diagnosis.  It also shows that there are no objective 
indications of a chronic eye disorder.  

The Court has held although the evidentiary burden of 
establishing a claim for an undiagnosed is generally very 
low, the regulation implementing § 1117 specifically requires 
some "objective indications" of the signs or symptoms of the 
undiagnosed condition.  See Neumann v. West, 14 Vet. App. at 
23.  Although there is evidence that the veteran has 
complained of visual problems, the objective medical evidence 
relates these problems to a known clinical diagnosis.  
Moreover, the objective medical evidence fails to show that 
this results in chronic disability.  

The Board also finds that the veteran has not offered any 
objective non-medical evidence that can be verified to 
support his claim.  The only non-medical evidence provided 
with respect to chronic visual impairment are the veteran's 
statements and personal hearing testimony.  He has not 
provided any non-medical indicators that are capable of 
independent verification apart from his own statements and 
testimony.  

Because the veteran's visual symptoms have been attributed to 
a known diagnosis of vitreous floaters and the evidence does 
not include objective indications of a chronic visual 
disorder that is due to an undiagnosed illness, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  The Board concludes that a bilateral eye 
disorder as due to an undiagnosed illness was not incurred in 
or aggravated as a result of active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.317 (2000).  


ORDER

Service connection for a bilateral eye disorder as due to an 
undiagnosed illness is denied.  


REMAND

The veteran seeks service connection for a psychiatric 
disorder with memory loss, which he contends he incurred as a 
result of active service in the Southwest Asia Theater of 
operations.  

The post-service medical evidence has been inconsistent 
regarding whether the veteran's psychiatric problems, 
including memory loss, are due to a diagnosed or undiagnosed 
illness.  

Although the examiner who conducted the April 1997 VA medical 
examination determined that the veteran's mental status was 
normal, that examiner concluded that the veteran had had 
chronic memory loss since his return from the Persian Gulf.  

The evidence includes a July 1997 medical summary showing 
that the veteran had undergone a psychological evaluation in 
late 1996.  The examiner noted that the veteran reported a 
history of cognitive and learning problems.  The examiner 
stated that the evaluation showed there was no indication of 
a psychiatric disorder, but the veteran had transitory 
symptoms related to ongoing stressors.  The diagnosis was 
cognitive disorder.  Although the veteran related some memory 
difficulties at the time of the evaluation, it was unknown 
whether the etiology of the veteran's complaints of cognitive 
problems were related to preexisting learning difficulties or 
the development of symptoms since his return from the Persian 
Gulf.  

The veteran underwent a VA mental disorders examination in 
September 1997.  The examiner noted review of the claims 
folder.  The veteran stated that he had difficulty with 
memory.  The veteran related a four-year history of these 
symptoms.  He denied ever having problems with anxiety, 
depression, or other psychological symptomatology.  He also 
denied ever receiving treatment for mental health reasons.  
The examiner conducted a mental status examination.  There 
was no Axis I diagnosis.  

During VA outpatient treatment in June 1999, the examiner 
noted that the veteran was very frustrated because he was not 
receiving disability for gulf war syndrome.  The diagnoses 
included depression for which the veteran was unwilling to 
seek psychiatric assistance.  During examination for his 
physical problems in July 1999, the assessments included 
undiagnosed illness with chronic diarrhea, memory deficits, 
arthralgias, fatigue and personality changes.  

The veteran was seen at the mental health clinic in December 
2000 for his physical complaints.  The veteran felt that he 
should be on permanent disability due to his regressing 
condition, but he had been denied.  He stated that he had 
become depressed and anxious due to his condition causing him 
not to function at work.  The veteran denied a prior mental 
health history.  The counseling therapist's impression was 
complaints of increased stress, anxiety and depressed mood, 
and in constant pain from a bone condition.  The veteran was 
referred to a physician for psychiatric examination.  He told 
the physician that the examination was requested in 
connection with his claim for disability benefits.  The 
veteran stated that he was depressed due to his pain and 
other medical problems.  The physician performed a mental 
status examination.  The provisional diagnosis was depression 
due to his general medical condition and rule out 
somatization.  The veteran stated that his multiple medical 
problems dated back to Desert Storm and he was interested in 
receiving disability so he would not lose his home or 
possessions.  He also stated that he had had multiple medical 
work-ups, but the physicians could not determine the cause.  
The physician stated that the veteran had no formal primary 
mood disorder but he was being affected by his symptoms.  The 
physician also stated that without a review of the entire 
past medical records, she could not say whether the veteran 
was somatisizing or malingering.  

The Board is of the opinion that a VA examination that more 
thoroughly addresses the guidelines set forth for conducting 
an examination with respect to a claimed undiagnosed illness 
should be conducted.  See VA Information Letter 10-98-010.  

There are specific guidelines used by the RO for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate (e.g. pulmonary function studies when breathing 
problems are claimed; neurological evaluation for headaches; 
psychiatric/neuropsychiatric examinations for memory loss or 
fatigue).  M21-1, Part III, para. 5.17(e).

More specifically, these guidelines initially require that a 
comprehensive general medical examination be conducted that 
determines all diagnosed conditions and states which 
symptoms, abnormal physical findings, and abnormal laboratory 
test results are associated with each.  See VA Information 
Letter 10-98-010, Attachment A.  

If all symptoms, abnormal physical findings, and abnormal 
laboratory test results are associated with a diagnosed 
condition, additional specialist examinations for diagnostic 
purposes are not needed.  Symptom-based "diagnoses" such as 
(but not limited to) myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed conditions for 
compensation purposes.  Id.  

However, if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that have not been 
determined to be part of a known clinical diagnosis, further 
specialist examinations will be required to address these 
findings.  Id.  

The specialist is required to determine which of these 
symptoms, if any, can be attributed to a known clinical 
diagnosis and which, if any, cannot be attributed to any 
known clinical diagnosis.  See Id.  

The veteran also seeks entitlement to an initial rating in 
excess of 40 percent for service-connected musculoskeletal 
pain and fatigue as due to an undiagnosed illness.  

The evidence is inadequate for rating purposes because the 
medical evidence contains inconsistent medical conclusions 
regarding the etiology of the veteran's complaints of 
musculoskeletal pain and fatigue.  During the April 1997 VA 
examination the impressions were fibromyalgia secondary to 
parathyroid adenoma, osteoporosis by bone densimeter study 
and chronic fatigue.  During the September 1997 VA 
examination the impression was diffuse musculoskeletal pain 
of uncertain cause.  However, during the September 1997 VA 
mental disorders examination the impression was fibromyalgia.  
Subsequent VA outpatient treatment records dated in 1998 and 
1999 indicate diagnoses of episodic polyarthritis and 
palindromic rheumatism to account for the veteran's 
symptomatology.  The July 1999 VA joints examination was 
performed to specifically determine whether the 
musculoskeletal pain was due to diagnosed or undiagnosed 
illness.  The impression was intermittent pain and swelling 
of multiple joints.  Based on additional laboratory testing, 
the examiner concluded that the veteran probably had 
palindromic rheumatism.  Neither this examiner nor any of the 
previous examiners separated the impairment that is 
attributable to his service-connected undiagnosed illness 
versus the diagnosed disabilities for which he is not 
service-connected.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  The use of manifestation not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2000).  

Additionally, at his videoconference hearing the veteran 
testified that his service-connected disability has increased 
in severity since the July 1999 VA examination.  Transcript, 
p. 5 (Nov. 2000).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for service connection for a 
psychiatric disorder, which includes 
memory loss, as due to an undiagnosed 
illness, and entitlement to an initial 
rating in excess of 40 percent for 
musculoskeletal pain and fatigue as due 
to an undiagnosed illness.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
neuropsychiatric examination.  

The claims file, a separate copy of this 
remand, and a copy of the VA Information 
Letter 10-98-010 containing the 
Guidelines for Persian Gulf War 
disability examinations should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.
The purpose of the examination is to 
determine whether the veteran has 
psychiatric signs or symptoms, which 
include memory loss, as listed in 
38 C.F.R. § 3.317(b), and if so, whether 
such symptom(s) is/are due to an 
undiagnosed illness or a known diagnosis.  

Any indicated tests or laboratory studies 
should be performed.  

The examiner is requested to perform the 
following:

(a) Thoroughly review the claims file, 
including the service medical records;

(b) Address all conditions and symptoms 
specified on the examination request, 
including psychiatric signs or 
symptoms, which include memory loss; 

(c) Note any other symptoms reported by 
the veteran as being associated with 
an undiagnosed illness that are 
present in the record.  

(d) The examiner should state which 
symptoms or abnormal findings (if any 
of these are in fact found) are 
associated with each "known clinical 
diagnosis.";

(e) The examiner should specifically 
list any symptoms or abnormal findings 
that have not been determined to be 
part of any known clinical diagnosis.  

Any opinions must be accompanied by a 
complete rationale.  

See VA Information Letter 10-98-010.

4.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of 
his musculoskeletal pain and fatigue as 
due to an undiagnosed illness.  The 
claims folder must be made available to 
the examiner before the examination and 
the examiner should certify review of the 
claims folder in the report.  All 
indicated tests should be performed.  
Additionally, the examiner is asked to 
answer the following questions: (a) does 
the veteran have fatigue and 
musculoskeletal pain as a result of 
diagnosed conditions such as 
fibromyalgia, osteoporosis, 
polyarthritis, palindromic rheumatism, or 
any other known clinical diagnosis?; (b) 
if so, to what extent is it possible to 
differentiate the fatigue and 
musculoskeletal pain which is 
attributable to his service-connected 
undiagnosed illness from any fatigue and 
musculoskeletal pain which is 
attributable to non-service-connected 
diagnosed conditions?; (c) if such 
differentiation is possible, the 
symptomatology attributable to the non-
service-connected diagnosed conditions 
versus the symptomatology attributable to 
his service-connected undiagnosed illness 
should be specified; and (d) if such 
differentiation is not possible, such 
should be stated.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a 
psychiatric disorder, which includes 
memory loss, as due to an undiagnosed 
illness in a Persian Gulf veteran, and 
entitlement to an initial rating in 
excess of 40 percent for musculoskeletal 
pain and fatigue as due to an undiagnosed 
illness.  The RO should also address the 
veteran's representative's contention 
that other diagnostic criteria, such as 
Diagnostic Code (DC) 5002 for rheumatoid 
arthritis, is better applicable to 
evaluate the veteran's service-connected 
disability.  Tr. 13.  All pertinent 
criteria should be provided in the 
supplemental statement of the case, if 
applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 



